Commission Question Time
The next item is Question Time (B6-0318/07).
We wanted today, and I think some colleagues are aware of this, to try a little experiment in order to make Question Time a little more friendly and interactive. I would therefore invite all Members of this House to come forward to the front row of seating so that we can be a little more friendly amongst ourselves and the Commission. Please, come forward to the front seats rather than sitting right at the back.
I can see that some of you are still shy. Come on, it should be fun to have an experiment!
The following questions are addressed to the Commission.
First part
Subject: Child abduction
In the light of the number of cases of child abduction and disappearances, what measures is the Commission proposing to coordinate Member States' means of preventing and punishing these types of acts throughout the European Union?
Vice-President of the Commission. - The Commission fully agrees on the importance of combating the disappearance and abduction of minors. Enhancing children's rights, as you all know very well, is one of my personal priorities.
The first action undertaken by the European Commission in relation to this was to support, in 2001, the creation of a European network of organisations, the European Federation on Missing and Sexually Exploited Children, which is now called Missing Children Europe. To date, we have 21 organisations in 15 Member States.
Then, with the financial backing of our Community programme, the Daphne Programme, several centres were created or revamped from 2001 to 2005, with the aid of Child Focus.
Several Member States have, over the last 10 years, set up emergency call lines in order to speed up searches and support families of missing children.
Cases of missing children and abduction can quickly become, and still become, cross-border phenomena. We therefore propose to have a single telephone number for urgent calls about missing children. To that end, the Decision of 15 February 2007 on reserving the national numbering range beginning with '116' for harmonised numbers for harmonised services of social value will be implemented. This is an important decision by each Member State, particularly in relation to the 116000 number for hotlines to report missing children.
You know that putting in place the services corresponding to a 116 number remains the responsibility of Member States. There, unfortunately, I have to say that three Member States have not yet responded. Legal measures have been taken by 17 Member States. There have been calls for candidates for the management of the hotline numbers in 12 Member States, and only four Member States have so far chosen service providers: Belgium, Denmark, Greece and Portugal. So I am not at all satisfied at the state of play in implementation of the decision taken in February 2007.
In addition to these emergency phone numbers, a mechanism of assistance in the search for missing children is necessary. Several systems already exist and can serve as an inspiration for a Europe-wide action. You know about the American system, 'Amber Alert', the French 'Alerte enlèvement' and the Greek 'Amber Alert Hellas' system, which are already in place. We support Member States in putting similar mechanisms in place nationally. Provided that all Member States adopt such mechanisms and that interconnection schemes are put in place, resolving cross-border cases would be possible and easier. To that end, we have drafted guidelines describing our idea for a Europe-wide child alert mechanism. The issue was discussed for the first time at the informal Justice and Home Affairs Council on 1 October 2007.
Finally, we support the creation of an international database of child abuse images, which will be a new tool to help identify victims and criminals. The feasibility study and implementation phase are funded by the AGIS programme and, since September 2005, this database used by Interpol is funded mainly by G8 governments and private companies. So far this database has made it possible to locate and arrest several criminals in Europe and outside Europe, most recently a very well-known paedophile in Thailand, and save victims.
- (ES) Madam President, thank you very much for enabling us to be face to face with the Commissioner, whom I have already asked many questions on similar matters.
The issue of missing children is a distressing one. For example, in my islands alone, the Canaries, three children have disappeared in recent years without a trace, meaning that they have not even appeared in paedophile networks. They disappear completely, which leads us to wonder whether these children are used for certain purposes such as, for example, trade in organs, and whether mafia organisations with possible international connections are operating within the European Union.
This makes me think that this is a matter that requires an initiative that is somewhat more ambitious than those that the Commission has undertaken so far. I know that the Commissioner has always been ambitious, but I also invite him to be ambitious in this area, as it is a distressing matter for parents and for society in general, because children are the most precious thing that we have.
Vice-President of the Commission. - (IT) Mr President, Mr Medina, I fully concur with your wishes and I can tell you how dissatisfied I am to see that even when we adopt initiatives, the Member States do not implement them.
The idea of a single telephone number in Europe for urgent calls should have been specifically implemented by each Member State by the end of September. This is now the end of October, and only four Member States have a functioning system; the other 17 have adopted initiatives but are still lagging behind.
The other proposal that we want to make is for closer cooperation to monitor what is commonly referred to as 'sex tourism'. Unfortunately many European citizens apparently travel as tourists to other parts of the world to commit horrible acts of paedophilia, and in this area I agree that international collaboration must be stepped up. I agree with you - and sadly we have proof - that missing children are often used for organ trafficking. Unfortunately this applies not only to my own region, but to other regions very close to the European Union, such as the Balkans, Eastern Europe and the Black Sea.
Unfortunately, organ trafficking is a reality, not to mention the discovery of organ trafficking of adults and children from the Far East and South-east Asia. Obviously, even though this is an area which until now national governments have not been willing to hand over to the EU, it may soon be handled more effectively by the European Union, partly as a result of the adoption of the agreement on the new institutional treaty.
(EL) Madam President, may I ask the Commissioner if it is certain that in all Member States births of children are being declared? Is the number of children crossing the borders of the EU being recorded, so that their possible disappearance or the use of their organs can be made known?
Vice-President of the Commission. - (FR) Yes, you are right. We have discovered cases of children not yet registered at border crossings, and that is why I attach great importance to identification.
Identification means helping the countries of origin, either within the EU - though I do not think that is the case - or especially in neighbouring and partner countries, where there is sometimes a lack of control regarding registers, and where children who are not yet registered, or not registered at all, are a matter of particular concern to me.
That is precisely why we have decided to aid strategic projects to help and strengthen the civil registry capabilities of partner and neighbour countries, partly through European funding programmes.
(DE) Madam President, Commissioner, in your examples, you specifically mentioned that four Member States had set up emergency call lines. There have been other issues - I remember the situation with the tsunami at that time - in which those who came into this area, for example to indulge their inclination for paedophilia, were protected by data protection and their relatives and the authorities were unaware who was really affected here. Is it not time to stop pussyfooting around and start naming these Member States? 'Naming and shaming' would be a suitable method of prompting these Member States to do what they should, so that they finally demonstrate better behaviour.
Vice-President of the Commission. - I have already said that I am not at all satisfied with the level of implementation and, so far, only four Member States have implemented this decision. This decision now has to be implemented by all the Member States. The fact that only four Member States so far are implementing a decision unanimously taken in February 2007 shows that we have to do much more.
Concerning the right balance between protecting the confidentiality of data, or the protection of privacy of data, and the fight against paedophilia, when we talk about paedophiles and crimes and the abuse of children, from my personal point of view I am on the side of the victims - the children - and I am not on the side of the criminals. So, provided that all the guarantees are acknowledged, we should first of all support the victims and parents, not the suspected criminals.
Could I perhaps remind Members of what I said at the beginning of Question Time. We are trying an experiment where I would invite all Members to take seats at the front of the Chamber so that we make this a little more intimate and friendly, and perhaps more of an exchange. So, even if you would normally sit towards the back, you are invited to please come to the front of the Chamber.
The next question is on the tropical virus chikungunya in Europe. I don't know if I pronounced that correctly.
Subject: Tropical virus chikungunya in Europe
The Italian authorities, using the European early warning system, have informed the other EU Member States of a tropical fever epidemic caused by the chikungunya virus in the province of Emilia-Romagna. The European Centre for Disease Prevention and Control warns that climatic conditions are favourable for the continued presence of this vector over the next few months, particularly in Mediterranean countries, and that there is a high risk of the virus spreading to other European countries where the climatic conditions are favourable for its survival. At a time of marked change in climatic conditions and high levels of mobility, is the Commission preparing a scenario on how to deal with a possible tropical fever epidemic on a larger scale?
Member of the Commission. - Actually, I had some problems pronouncing it myself. To begin with, I had hoped it would be eradicated without my having to learn how to pronounce it, but unfortunately it is becoming persistent so we now have to discuss the issue.
First of all, I had the opportunity yesterday, during the one minute speeches, to hear the Honourable Member's intervention on this issue, and I share his concerns. One could say that, relatively speaking, we have a low number of infections - for example, about 250 in Italy as compared to more than 150 000 on the island of Réunion a few years ago. However, the worrying thing is the trend. What is actually raising our concerns is the fact that we now have tropical diseases spreading in Europe as a combination of climate change, which of course helps the proliferation and survival of the vector, and at the same time increased mobility, which allows the introduction of the virus via the movement of people coming from the tropics.
It was important for us to take immediate measures. From the beginning the Italian authorities reacted correctly, rapidly and effectively, so one can now say that the situation is at a much lower level, even though we still have on-going cases.
The first thing the Commission did was to take various measures, using existing instruments or adjusting these to deal with the situation. First of all we made sure that we offered technical support through the European Centre for Disease Control, once again proving the wise choice of the European Union in establishing such a centre.
We now had to deal with this new threat and new form of challenge. We adapted our legislation and included vector-borne diseases in the list of diseases to be addressed as a priority. At the same time we asked Member States - and this is a legal obligation on them - to notify the Commission and other Member States through the early-warning response system. It is very important to be able to detect cases as soon as possible in order to prevent the spread of the disease.
The European Centre for Disease Control (ECDC), in addition to the case definitions, also produced standard operating procedures and is updating them regularly. Very importantly, we upgraded and strengthened laboratory capacity in order to detect and identify the chikungunya virus. We did this through the European Network for Diagnostics of 'Imported' Viral Diseases, which is funded under the public health programme. Also, through the same programme, we are funding joint activities with Member States to further strengthen preparedness for public health emergencies.
We had the opportunity to discuss in plenary a communication and action plan on generic preparedness, which was adopted in 2005. The system is in place and we can use it of course, and it has been used, but we will of course adapt it and adjust it to be able to deal with this form of health threat as well. Information for the public is very important, and is something we also do through the ECDC, both for the areas affected and also for travellers.
Technical guidance documents on the rapid detection of cases of chikungunya fever are in place, as the cornerstone for an effective epidemiological surveillance. Also, the ECDC has produced a robust package of technical guidance documents: information for health care workers; case definitions for chikungunya fever; and flow charts for identification of cases. These are available and are currently being used by the competent authorities to facilitate decision-making processes at national level.
We are also dealing immediately with the issue of blood safety, which is an important factor as well, with the cooperation of the national competent authorities. However, if the situation persists, my services are ready to adopt a new donor-deferral rule for this disease as well.
The new public programme and other instruments will also fund research in addressing many issues related to vector-borne diseases, as we also need to look at the issue of the insects themselves, and of course at global change through projects like Eden, which concerns emerging diseases in a changing European environment.
All this demonstrates how climate change has an immediate effect on health. In parallel, I should mention that we also have problems in animal health which have developed because of climate change. The European Commission is planning to adopt a communication next year dealing with that aspect of climate change too.
(SK) Commissioner, thank you for your competent reply and congratulations to the Italian authorities for their appropriate action. Looking at the whole matter, I find it somewhat strange that no vaccine against the chikungunya virus is available yet, even though, according to some data, up to 1 million people were infected with the virus in Africa. I understand this to some extent when it comes to bird flu because in that case a virus that can be transmitted has not been isolated yet and therefore we cannot develop a vaccine. However, in this case we seem to have a virus that can be identified by serologic and other methods, and a serum or vaccine against it could now be developed. If the virus happened to spread, such a serum or vaccine would be an effective treatment against the chikungunya virus and perhaps also against an even worse infection: dengue fever.
Member of the Commission. - First of all, the reference to dengue fever is also important because the same insect could also transmit the dengue disease to fresh meat, so this is also a concern for us. That is why we are preparing a report to deal with insect-borne diseases, because climate change helps their proliferation, as I said earlier, but also - because we have mild winters - the survival of insects which then transmit disease.
You are right; there is no vaccination, which is a shame. The fact is that there is research on-going but I have to say at this point that we are quite far from having any results.
Of course, that is an issue we will be raising also with the WHO and will try, through our various instruments and policies, to encourage the development of these vaccines.
If I may, I would like to also add one of my personal views, one I have been raising with the Member States since the first discussions on avian flu: not only do we have a responsibility of solidarity towards developing countries, towards third countries in helping them deal with the health threat, but it is also a form of self-defence and we have to realise that we cannot consider ourselves as immune and protected in our cosy area here in the European Union. We are not! Therefore, it is very important to deal with the health threats all over the world as threats for the European Union as well and making it as one of our priorities.
The health strategy that we adopted today in the Commission will be sent to Parliament to be discussed with you as well. It includes a very important global aspect of the European Union's health policies, and I am optimistic that we can change and correct the situation through this new approach.
Subject: Humanitarian disaster in Iraq
With the closure of the Syrian border, the sole remaining means of escape for thousands of Iraqi refugees, including very large families and thus large numbers of children, was cut off.
In addition to ethnic cleansing - often encouraged with the active involvement of the Iraqi authorities - we now have a serious cholera epidemic directly linked to the appalling health conditions prevailing in much of the country.
The Commission's response to the humanitarian disaster in Iraq has been totally insignificant and is in direct conflict with European values.
How does the Commission plan to support the Iraqi population fleeing within or outside Iraq?
How does the Commission plan to support frontline countries such as Jordan, which are having to bear the consequences of this situation disproportionately?
Member of the Commission. - The Commission is fully aware of the scale of the humanitarian needs inside Iraq and its neighbouring countries. The Commission's response to this crisis is twofold. Firstly, in order to support the refugees from Iraq and neighbouring countries, the Commission has immediately responded with the financial decision on EUR 6.2 million in humanitarian aid, adopted in May 2007, to address the most urgent needs of the refugees. That assistance will be further increased to EUR 7 million by the end of 2007.
The Commission has engaged with the governments of Syria and Jordan, which bear most of the burden of the refugee crisis, to develop assistance programmes. Those governments have clearly indicated that they were not in favour of external humanitarian assistance programmes, implemented via international organisations and NGOs. They expect the international community to support their national systems, mainly in the fields of education and health, as these systems also benefit Iraqi refugees.
Consequently, the Commission has identified quick impact projects for a total of EUR 37.7 million, for which the Commission is in the process of consulting Member States. All these actions form the Commission's immediate response to the refugees' most pressing needs.
The Commission realises that they only partially alleviate the enormous suffering and the pressure on the institutions and social fabric of neighbouring countries, and that is why it is currently further developing its response strategy in order to match it with appropriate funding.
Secondly, as far as the situation inside Iraq is concerned, the Commission is supporting the International Committee of the Red Cross with, so far, EUR 4 million, and is currently identifying additional solid and acceptable partners operational in Iraq with a view to increasing its level of assistance.
It has to be acknowledged that while there are significant humanitarian needs, there are also significant impediments to the delivery of humanitarian aid. These are severe security concerns and problems of access that prevent the Commission and any other donor from allocating funds which are truly commensurate with the level of needs.
There is in fact a dearth of humanitarian partners able to operate and implement programmes inside Iraq that properly address the needs of the most vulnerable people.
Finally, the Commission would like to recall that it is the main financial contributor to the international reconstruction fund facility for Iraq, with a contribution of EUR 123 million. That is, by the way, 46 % of the total contributions to date. Since 2003, the Commission has committed over EUR 800 million in Iraq.
(PT) Madam President, Commissioner, thank you very much for your clarifications, but may I remind you that Iraqi refugees in Egypt are already estimated to number 200 000; the European Commission is not offering anything for Egypt. The University of Amman has just conducted a study which estimates that Jordan has more than a million refugees - an absolutely catastrophic macroeconomic impact; the European Commission is not taking any steps to address this. Even Israel is setting up a quite remarkable medical assistance programme for Iraqi children. As for Syria, I am not a party to the talks that the Commission has been holding with Syria, but I have often spoken with the Syrian authorities: the fact is that they already have perhaps 2 million more inhabitants. Today, Madam President, allow me just to remind you of this, today, right now, in Rabiah, on the border between Syria and Iraq, a huge humanitarian disaster is developing: thousands of Iraqis, who heard a rumour that the borders were about to open, have gathered there and cannot enter. The situation is absolutely tragic and we can no longer ignore what is going on.
I think we all share your concern, but our rules allow half a minute for supplementary questions.
Member of the Commission. - I have already mentioned that the governments, especially the Syrian Government, which the honourable Member referred to, have clearly indicated that they were not in favour of external humanitarian assistance programmes implemented via the international organisations and NGOs. So the amount of assistance provided reflects the reluctance of the Syrian and Jordanian authorities to let international non-state actors, such as the UN and NGOs, intervene in their respective countries.
Our assistance can only be directed through organisations that are accepted by the local authorities and have sufficient operational capacity. This imposes a natural limit on what we can do. We are, however, working on capacity-building programmes and engaging in direct dialogue with the Jordanian and Syrian authorities to strengthen our implementing capacity in these countries.
It should be noted, if I may say so, that the Iraqi Government itself seems very reluctant to assist its neighbours. The Iraqi Government has repeatedly declared it will allocate USD 25 million to assist Iraqi refugees. However, although commitments were made at the Sharm el-Sheikh Conference last May and relations were strengthened between Iraqi, Syrian and Jordanian officials, it seems as though Iraq is not cooperating sufficiently. We therefore have to ask the Iraqi Government to assume at least its financial responsibility for its own citizens.
The lack of coordination among UN agencies in managing humanitarian crises is of high concern. We note strong competition - and it is awful to say so - between the UN humanitarian agencies, instead of close cooperation. We hope that the appointment of a new humanitarian coordinator will improve the ability of our UN partners to address the crisis.
(LT) Recently Turkey, a candidate for EU membership, launched military action against Iraqi Kurds in Iraq. What is your view on this? What impact could this action have on the situation in Iraq? Would any aid be required and what is the Commission's opinion on Turkey's action?
Member of the Commission. - That is not an easy question. The Commission condemns all terrorist attacks as criminal and unjustifiable under any circumstances. Having said that, we regret the suffering caused by those actions.
Turkey faces continual cross-border terrorist attacks from the PKK, which is on the EU's list of terrorist organisations, as you are aware. The Commission understands Turkey's need to protect its citizens but we continue to urge Turkey and Iraq to tackle the problem through cooperation between the relevant authorities and by respecting international law. In this context, the recent bilateral agreement between Turkey and Iraq on the fight against terrorism is a welcome step.
The EU and Turkey have regularly reiterated that they remain committed to the independence, sovereignty, unity and territorial integrity of Iraq. We expect Turkey to continue to play a constructive role in order to reach those objectives and promote regional cooperation.
However, let us take into account the pressure from the Turkish public, which is faced with killings of soldiers and civilians in the south-east of the country almost every week. The Government has to show its willingness and ability to take more effective action.
As many of our Member States know well, it is very difficult to tackle terrorists effectively. The Turkish authorities are understandably trying to engage the US, Iraqi and Iraq's Kurdish authorities in their efforts. It is the only way. The resolution passed in Parliament and the building-up of a credible threat of intervention should be seen as a part of that strategy.
Some Members have already taken up my invitation, but, to those who have not, please do feel free to move to the front of the Chamber. We want to try to make this more comfortable and more interactive, so please feel free to come right to the front and then we can look the Commissioner right in the eye. I am sure he will be happy about that!
Second part
Subject: Contract staff in posts meeting established and permanent needs in the EU institutions and services
Under Directive 1999/70/EC Member States are prohibited from allowing abuses of fixed-term contracts to meet established and permanent needs.
To what extent do EU institutions and services themselves respect the above principle and what is the percentage of contract staff in the EU institutions and services occupying posts meeting established and permanent needs?
Vice-President of the Commission. - It has been drawn to the attention of the honourable Member that the detailed answers provided below relate only to the Commission, which is of course by far the major employer amongst European institutions.
One of the purposes of Directive 1999/70/EC concerning the framework agreement on fixed-term work is to establish a framework to prevent the abuse arising from the use of successive fixed-term employment contracts or relationships.
To prevent abuse, clause 5(1) obliges Member States, where there are no actual legal measures to prevent abuse, to introduce one or more of the following measures to prevent abuse arising from the use of successive fixed-term contracts:
objective reasons justifying the renewal of such contracts and relationships;
the maximum total duration of fixed-term contracts or relationships;
the number of renewals of such contracts or relationships.
The rules governing the employment of staff in the European Institutions are laid down in the Staff Regulations, which were discussed with staff representatives before being adopted by the Council.
The European Institutions are thus bound by law to respect the provisions of these Staff Regulations. The Staff Regulations allow the European Institutions to recruit three main types of staff: permanent officials, temporary agents and contract agents.
Temporary agents and permanent officials occupy a post in the establishment plan. There is no limit to the level of responsibility which permanent officials and temporary agents can exercise.
The situation for contract agents is different. They do not occupy a post in the establishment plan and they must work under the supervision of a permanent official or a temporary agent. There are two distinct categories of contract agents. One category of contract agent was created to perform tasks which are non-core and which do not necessarily need to be performed by an official. Such contract agents can be offered permanent contracts so their tasks can be considered as permanent in nature.
The spirit of Directive 1999/70/EC is followed for such staff as they are generally offered a first contract for a fixed term, an extension for a fixed term and a third contract for an indefinite period. In some cases a permanent contract can be offered directly upon recruitment.
There are currently around 2 300 such contract agents working for the Commission around the world, mainly in delegations, representations and administrative offices.
A second category of contract agents exists to cover temporary or specialist needs not covered by existing posts, and to substitute staff temporarily absent, among others on maternity or parental leave. By limiting to three years the maximum total duration of successive, fixed-term employment contracts in any one institution, the staff regulations give de facto effect to clause 5(1)(b).
Such contract agents represent approximately 15% of the total staff. It is clear that permanent officials are the mainstay of the Commission staff. Contract agents provide valuable support on a temporary basis to the work of Commission officials. There are currently around 3 200 such contract agents working for the Commission in its different sites.
(EL) Madam President, I thank the Commissioner for his reply. May I also ask him whether in the case of contract agents, or auxiliary staff as they were once known, the previous years of employment will count as years of service? If this is so, do their previous years of service count for more in a competition for a job than the qualifications of other applicants who have succeeded in the competition but as yet remain unappointed?
Vice-President of the Commission. - Of course, the contract agents' relationship with the employer is based on the contract which, at the same time, must be in accordance with laws and the labour market in these places, so there is no seniority system as we have in the case of permanent officials. Therefore, this is a contract which is based on the conditions on the labour market and we have successfully recruited a lot of good contract agents.
(DE) Commissioner, I am sure you understand that the way the staffing of the European Union develops in future is a great challenge for us. Therefore it is very important to Parliament that we are told not only the number of employees and recruitment offices - for I believe you have described these employees as full-time equivalents - but also the exact amounts that are planned for each of the categories and how they are distributed between the countries. Could you provide us with those statistics?
Vice-President of the Commission. - You asked about a breakdown by Member State, for staff. That is available in our statistics. All the figures are available, so please contact our people and they will give you detailed numbers.
Subject: Impact of the growing number of EU officials on pension costs
In the last seven years the number of permanent employees in the Commission has apparently risen by some 16% to almost 20 000 officials. At the start of this year, following the accession of Bulgaria and Romania, more than 700 officials were recruited with the task of strengthening the internal market. Clearly, the growing number of EU officials has implications for the budget, and above all an alarming increase in pension costs may be expected. In 2008 pension costs apparently rose by more than 10%, at the expense, of course, of European taxpayers.
How does the Commission see growth in the number of Commission officials in the near future? Has a form of freeze on the number of officials already been considered? Is the Commission aware of the financial implications, above all as far as pension costs are concerned?
Vice-President of the Commission. - Pension rights and the pension system are, of course, one of the most complicated things in all Europe. First of all, it should be mentioned that the 2007 budget provides for 23 198 posts for the Commission. This question contains two sub-questions: on the action taken by the Commission in terms of recruitment in order to limit the implications of the growing number of EU officials on the budget and on the impact of the growing number of EU officials on pension costs.
For the first sub-question, it must be recalled that the reform of the Staff Regulations was put in place in 2004, inter alia, in order to curtail budgetary costs linked to the increase in institution staff. The new career and promotion structure and the new staff category of contractual agents were introduced with a view to having a positive impact on the budget. On the other hand, the honourable Member might be aware that, during the 2007 budgetary procedure, the European Parliament asked the Commission to carry out a substantive screening exercise providing a mid-term evaluation of its staff needs and a detailed report on the Commission's staffing for support and coordination functions. The European Parliament also wanted to be informed about the Commission's intentions concerning staff redeployment to address the priorities of the new Interinstitutional Agreement on budgetary discipline and sound financial management and, more particularly, those policies supported by Parliament during the negotiations.
As a result of the screening of the Commission's human resources carried out at the request of the European Parliament, the Commission confirms the need identified in 2002 and 2005 for additional staff exclusively in relation to enlargement-related tasks: 890 new staff for 2008, broken down as 640 new staff for EU-10 enlargement and 250 posts for EU-2 enlargement. For 2009, there is a confirmed need for a last wave of 250 posts for EU-2 enlargement.
The Commission endorses the decision to maintain stable staffing once all enlargement-related personnel are integrated, with no requests for new posts for the period 2009-2013. The Commission commits to meet new staffing needs in key policy areas exclusively through redeployment within and between departments. The Commission is committed to delivering the highest standards of value for money to the citizens it serves, delivering high quality service through increased efficiency. The Commission has already shown its commitment to these goals in practice. Over the period 2000-2007, figures show that the increase of establishment plan posts within the Commission is lower than in the other institutions.
For the second sub-question, it should be noted that the recruitment for the period 2004-2008 due to enlargement will only have an effect on the pension costs in 30 years, meaning that, in the near future, enlargement will have no impact on pension costs. Nevertheless, the Commission is extremely attentive to the growth of pension costs in the coming years. In the budget pension costs were expected to increase by 10% in 2008. This is due to exceptional circumstances. The higher-than-average increase in 2008 is a normal rebound after the lower-than-average increases for both 2006 and 2007. There will be the first round of departures of contract agents, whose contribution will have to be transferred to another scheme, and 3% annual expected increase of salaries and pensions. Even with this exception, we estimate that the growth rate of pensions for the 2007-2013 period is compatible with an 8.5% average increase in expenditure taken into account for the 2007-2013 financial framework.
Concerning the long-term financial effects of the current wave of recruitments, the impact was analysed when preparing the reform of the Staff Regulations. Measures have been taken to reduce the pension costs and the Staff Regulations require that the pension contribution rate paid by the employees, currently 10.25%, is updated yearly so that it corresponds to one-third of the total contribution required to guarantee the long-term equilibrium of the Community pension schemes.
(NL) Madam President, I am a municipal councillor in a Belgian municipality with 13 000 inhabitants. The supervisory authority does not approve the budget of this small municipality unless a staffing requirement schedule is supplied, complete with detailed budget. A 16% increase in the number of officials for some years, as in the EU, would never be authorised; nor would an increase in pension costs of more than 10% in one year. The Commissioner has pointed to enlargement, but despite that enlargement the number of MEPs has been reduced. My question is: does the Commissioner not think that it is high time to also consider a freeze on the number of staff, in spite of possible further enlargement?
Vice-President of the Commission. - Yes, but as I said there will be a staff freeze after the enlargement, so this comparison with a municipality is not a similar situation. We have a big political project - the enlargement of the European Union - and we have taken on new officials. This has been the same model as during all previous enlargements. We have been quite successful in recruiting people from new Member States, and this will be frozen. After that, the overall number will be frozen.
Commissioner, they say in Brussels that if you pass all those tests and exams and you are admitted to the European Commission as an official, then you will in any case have a quiet life until your pension.
So I would like to ask about the quality of those who are working in the European Institutions. Perhaps the Commission has some plans to make the lives of those who are not very industrious more difficult, to have some attestations and to make a clear difference between those who are doing their best and those who have too quiet and easy a life.
Vice-President of the Commission. - I can with pleasure provide you with all the details of our career development system, which is one of the most complicated systems in the world, I must say, and which is a matter for constant debate. There is a yearly evaluation of every single official. There is a promotion system which takes account of this evaluation and offers a certain number of points, which, consequently, form the basis for promotion. This system is quite detailed and developed.
You are right also in asking about the quality of the staff. Concerning the average open competition or 'concours', there are approximately 42 serious applicants - not to mention other applicants - to each published post. This is the case during the year, so we have always had a large influx of very good and experienced people, and the recruitment tests are very difficult.
I must say that it is not such an easy life inside the Commission and not so calm and quiet until pensionable age. However, you are also right to state that most officials will really work a very long time in the Commission, and this can also be considered an advantage for the Commission.
(DE) You have mentioned the staff screening exercise several times today. One of the results of the staff screening was that the task of 32% of the Commission's staff is to administer the administration, that is, to provide administrative support and coordination.
That is 11 000 people! Question: when are you going to draw some conclusions from these numbers? When are you going to produce an action plan for reducing staff numbers?
Vice-President of the Commission. - We are taking this very seriously, and there will definitely be proposals. We are discussing these issues.
First of all, it must also be considered that all these administrative and control functions have also been some kind of consequence of development in the Commission, where the managerial functions have been evaluated or assessed as a much more important function. Also, their supportive systems have been enhanced. We are discussing at this moment how to proceed, and definitely before a new call for cuts in our posts comes we will be ready with an adequate project. We are currently discussing all these overheads and parallel functions, and inside the Commission there are, of course, different views about this. It is no big surprise that some horizontal services want to have more rationalised services, while other services present arguments in favour of the existing system.
So we are having a debate, but I can assure you that there will be a clear next step in this screening exercise.
Subject: Commission and trade unions
Is it the custom in the Commission for officials of Commission staff trade unions to be paid a salary out of EU funds? If so, to how many officials is a salary paid?
Vice-President of the Commission. - I am sorry that I cannot answer in Finnish immediately, but we can have further discussions in Finnish. I am a little afraid of not using the right terminology, which must be so exact in the European Union.
Like the Council, the Commission has concluded an agreement with its staff trade unions, putting a certain amount of human resources at their disposal. In the case of the Commission, on the basis of the resources agreement of 2001 and annual resources protocols, 12 so-called secondment posts are granted to the trade unions on a permanent basis out of a total of more than 23 000 posts at the Commission.
Such secondments to trade unions, on the basis of their representativity, have been allowed since 1989. Furthermore, a very limited number of posts are granted on a flexible basis, in particular in order to account for changing majorities after elections. The staff thus put at the disposal of the trade unions continue to be paid a salary from the EU budget as Commission staff. In addition, the trade unions receive a budget which allows them to recruit up to nine contractual agents from Function Group II (secretaries).
(FI) Madam President, Commissioner, as far as I recall you were a trade union leader in your country and trade union activity must surely be of interest to you on account of your background. I did not receive a precise answer to my question of how many of these trade union employees presently work for the Commission in total in all the trade unions represented?
I have an additional question relating to this matter. There is a rumour going around that the Commission would pay its employees a salary during a strike. Have the unions succeeded in negotiating a solution where if they go on strike they will get paid while it is on?
Vice-President of the Commission. - (FI) I can, in fact, answer the question from my own knowledge of the situation. There are 12 seconded experts in the Commission's trade union. In addition, there are 19 positions on the staff committees, which are of course separate bodies. They may employ a total of nine secretaries.
What you said about strikes is partly true. It is true that the Commission has agreed a negotiated solution that during a strike officials may be paid some of their salary, but normally not all of it. For me it is something of a delicate matter that people who are on strike get paid half their salary.
(DE) Commissioner, I would be interested to know how much these functionaries are costing. What does it cost per year?
Vice-President of the Commission. - The budget for the trade unions is approximately EUR 500 000 per year, which is given from the Community budget.
Can I again remind those Members who have joined us in the interim, we are trying an experiment today and I would ask you to come to the front of the Chamber. Please do not feel shy, come and fill the front seats rather than sitting right at the back, so that it makes it a closer encounter.
Subject: Total proceeds from fines imposed on businesses under competition rules
Can the Commission indicate the sum total of the fines it has imposed on businesses under European competition rules since the beginning of its current term in office and whether any measures have been taken or whether there have been any consultations within the Commission with a view to reserving this money - less the relevant amounts budgeted - for additional EU activities rather than transferring the extra revenue to the Member States?
Member of the Commission. - Since the beginning of its current term and up to the end of September 2007, the Commission has adopted 21 decisions imposing fines on companies that have infringed the anti-trust rules.
The total fines imposed during that period amount to just over EUR 5.2 billion, 95% of which has been imposed on cartel participants.
However, it should be borne in mind that such fines become part of the European budget only once they are final: that is, if no appeal has been lodged by the undertaking on which a fine has been imposed or when all possible appeals have been rejected by the European courts.
As companies frequently challenge the validity of the Commission decisions imposing fines, a large part of the amount mentioned above is not final, so to speak.
The possible use of the proceeds of fines for additional activities, as suggested by the honourable Member, is prevented by legal constraints. Such use would run counter to the budgetary principle of universality as set out in Articles 17 to 20 of the current Financial Regulation.
According to that principle, total revenue covers total expenditure without any specific link between a given item of revenue and a given item of expenditure.
The basic objective of anti-trust fines as laid out in the preamble to the 2006 guidelines on the method of setting fines is to ensure deterrence, in other words to discourage companies from behaving illegally.
In time it is to be hoped that the levels of abuse, and hence the number and volume of fines imposed, will decrease as complying levels increase and we are still doing our job properly.
(NL) Thank you for that very interesting information, Commissioner. I should like to know whether I have understood properly: in view of the Financial Regulation, the majority of that money actually returns to the Member States eventually - is that right? Secondly, you tell me that - only when it is final - the money also belongs to the EU budget. Can you tell us how much, approximately, of that large sum of EUR 5 billion can actually be termed 'final'?
Member of the Commission. - (NL) The answer to the first part of the question is a resounding 'yes': it returns to the Member States. It means that a Member State's contribution to the European budget is assessed as being lower. Your next question was when is what part final, and that is very hard to say. It depends in any given year on the circumstances, whether the party concerned was sensible and refrained from appealing, or decided on a rather longer path and tried to get a bit knocked off.
(DE) Commissioner, you mentioned the amounts imposed as fines. These fines are intended to change the behaviour of the companies upon which they are imposed. What are your observations in this respect?
In view of the occasion, I remember that when you commenced your role as Commissioner you gave us in the Committee on Regional Development the opportunity to discuss the de minimis rule with you. You responded very quickly then, for which we are very grateful. Are companies responding as quickly as you did then?
Member of the Commission. - We hope that is a fact, but I am not 100% sure, and certainly not sure enough to be open and honest with you.
We should take into account that it is not only the level of the fine, but also reputation, that is hopefully making a difference in the attitude of companies.
I find it interesting that now quite a number of CEOs of organisations who contact me mention that they are aware that this is real politics from the Commission, and that those who are not behaving and are abusing the rules and regulations are being confronted with a huge fine. As you are aware, with our new fine level, that is indeed not sweet money anymore.
Having said that, they are taking the initiative within their own organisations to confront their own people, and saying that it should absolutely not be done any more in their companies. They are confronting them, if they are not taking the right measures, and saying that if something is rotten then they should mention it to the top, and that the fact is that later on they would be fired without any form of package.
They also mention that damage to reputation, in combination with the fines, is a very important part of their attitude and their struggle to clean up the companies. A couple of them recently mentioned that they loved to be on the front page of the Financial Times but not because of our fines. That is indeed quite a good step forward.
(LT) This summer Germany announced its plans to increase food prices. At the same time Lithuanian producers have made it clear that they intend to increase food prices in the autumn, without giving any objective reasons. Are you able to envisage cartel agreements involving international food producers? Food prices are increasing simultaneously in all countries without there being any increase in raw material prices.
Member of the Commission. - We are not the only ones who have taken up the fight against cartels. The national competition authorities have too, and I am aware that all the 27 national competition authorities are involved in this struggle with us.
We are discussing this within the European competition network. I am aware also that there is indeed a one-line policy in this case, so your example is absolutely a domestic issue and should be dealt with by the national competition authority. So there could be lots of reasons behind a rise in the level of food prices. It need not necessarily be a cartel, though you never can be sure that it is not. I therefore advise the Member of Parliament to take the initiative to address their national competition authority in this case.
Subject: Merger between Suez and Gaz de France
On 3 September it was announced that the boards of the French energy company Suez and the state enterprise Gaz de France had decided to proceed with the planned merger. This would create the fourth largest energy company, after Gazprom, Electricité de France and EON. The Commission has already ordered the merged company to hive off a number of operations in Belgium and France.
Does the Commission believe that these merger plans still accord with the current principles which it espouses with regard to liberalisation of the energy market in the European Union?
To what extent have the new merged company and the French State promised to carry out the divestment of ownership of the main networks which the Commission has called for?
Member of the Commission. - The Commission approved the merger of Gaz de France (GDF) and the Suez Group in November 2006, subject to commitments by the parties, which allowed the Commission to conclude that the merger would not significantly impede competition.
The commitments entered into by the merging parties include, most notably, the divesture of Suez shares in Distrigas, the Belgian gas incumbent, which has, as you are aware, also entered the French market, the divesture of GDF shares in the alternative Belgian gas and electricity provider SPE and the abandonment of any control, by law or de facto, Suez has over the Belgian gas transmission network operator Fluxys.
While GDF Suez is allowed to remain a shareholder of Fluxys, specific arrangements will guarantee that the latter is managed in an independent way, and this outcome is entirely consistent with the policy objectives pursued by the Commission regarding the liberalisation of the energy markets in Europe, in particular the package of proposals of September 2007.
The Commission decision on the merger provides that the parties must proceed with the divesture of their ownership, including a partial divesture of participation in Fluxys, and with the other commitments, including those relating to Fluxys governance, within a certain divesture period. The parties have to fully comply with the commitments in order to legally implement the merger. In the mean time, the parties have to respect certain obligations, which the Commission will oversee with the assistance of the monitoring trustees.
(NL) Madam President, fortunately I can speak in Dutch. The Commissioner is aware of Parliament's interest in national champions: the 'level playing field'. I have two brief supplementary questions. Is it the case that cross-subsidisation between the production company and the network company is now a thing of the past? Secondly, did I hear you say that the current proposals also fully accord with the new package you and Commissioner Piebalgs have presented?
Member of the Commission. - (NL) The answer to both questions is 'yes'.
The question 51 lapses as its author was absent.
Subject: Subsidy to Volvo Cars Ghent / EU rules on State aid
On 12 September 2007, the Commission announced an inquiry into the compatibility with EU rules on State aid of a planned subsidy of € 6.02 m from the Flemish Region for general and specific training costs at Volvo Cars Ghent; the subsidy would amount to 20% of the company's total training bill. The Commission states that it wishes to ensure that the aid is not used purely to subsidise training costs which the company would have incurred anyway. The Commission bases its intention on a very restrictive interpretation of Regulation (EC) No 68/2001.
Can the Commission clarify how it intends to apply the EU rules on State aid in this case? What facts does the Commission take as a basis for claiming that the aid confers an unlawful competitive advantage and is therefore incompatible with EU rules on State aid?
Member of the Commission. - The Commission will analyse the planned subsidy to Volvo Cars in Ghent directly on the basis of the EC Treaty, since the matter exceeds the EUR 1 million ceiling laid down in the specific block exemption regulation on training aid. Article 87 of the Treaty provides that aid to facilitate the development of certain economic activities, and which does not unduly distort competition, may be considered compatible with the common market.
Training aid can be permitted when it creates incentives for activities which will increase the pool of skilled workers in the European Union and which would not otherwise be undertaken. That is the case where the training goes beyond what is normally done in the sector concerned; for instance, because more workers are trained or because the training is more extensive. That was the situation, for instance, in the recent Fiat case.
On the other hand, aid cannot be authorised for training that is an accessory for the good operation of the firm concerned and that would therefore be carried out even without aid. For instance, when a car assembly plant wants to produce a new model, workers have to be trained on the new techniques and new working methods to be adopted. Subsidising this type of training simply relieves the company from a cost it would normally bear. Accordingly, the Commission has in the recent past partially prohibited aid in favour of several assembly plants and you are certainly aware of General Motors in Belgium and Ford Genk.
The proposed eight measures for Volvo Cars Ghent relate to the introduction of a new production platform. The Commission cannot, at this stage, exclude that the training concerned would take place in any case and therefore would not contribute to increasing the pool of skilled workers in the EU. Therefore, the Commission has decided to open a formal investigation that is without prejudice to the final decision in the case. We need more time to find out what it is all about. The Belgian authorities, the beneficiary, as well as third parties, will have the opportunity to comment and to submit information before a final decision is taken.
(NL) Thank you for your answer, Commissioner. Also, incidentally, congratulations on your victory against Microsoft. Moving on to what I wanted to say, as I understand it, then, the matter is still being dealt with. Am I right in thinking that the new interpretation of the rules on State aid for training will also contain sufficient scope for social relevance in training courses ensuring that, if training gives workers more opportunities in the global labour market, this training aid will not be regarded as a major interference in competition?
Member of the Commission. - (NL) Thank you for your kind words. You have the right end of the stick when you say that we have to be very alert when carrying out the review of the State aid guidelines, as it should indeed be possible to permit this for training that contributes to widening the scope of European workers. Facts are necessary to this end, however - which means that, in this case, we have gone back to the interested parties to obtain more information from them.
Subject: Trade and climate change
The EU is - quite rightly - at the forefront of political action to tackle climate change. However, its efforts alone are patently insufficient. Nor should we overlook the competitive disadvantage of European enterprises and the threat of relocation and job losses. Commissioner Mandelson has opted in favour of an approach based on providing incentives for 'clean' trade.
Is the Commission also considering the possibility of deploying trade protection measures against, for instance, its partners which fail to implement the Kyoto Protocol? What initiatives does it intend to take to address the problem of environmental dumping and to ensure reciprocity between the EU and its trading partners as regards compliance with environmental standards at bilateral, regional and multilateral levels?
Member of the Commission. - Climate change is one of the greatest challenges of our time; it hardly needs restating here. It is not a trade issue first and foremost, but there are areas where trade can help. That is why the Commission wants the Doha Round to deliver liberalisation of environmental goods and services and also sees scope for the new generation of free trade agreements to help facilitate sustainable trade.
The Commission is aiming to negotiate an ambitious and comprehensive post-2012 climate framework. If we succeed in including all major players, we will have gone some way, the furthest we could, to obtaining a level playing field for EU industry. That also means that the carbon leakage - the displacement of pollution from one place to another - that might otherwise flow from a failure to reach agreement will be avoided. Our aim is to include all major polluters in a proportionate way and not to frighten away partners from the negotiating table in Bali, and later on, by preparing trade measures for imports at this stage. We should rather address the free rider issue when, and only if, it actually arises.
A well-designed trade policy can help the world deal with climate change by generating the wealth needed to pay for the mitigation and adaptation measures required. Investment in trade, in both low-carbon goods and services, can carry skills and climate-friendly technology throughout the global economy, helping to address climate change at global level and in the most cost-efficient manner. Throwing that away would be doing a disservice to climate change policy. It should not be forgotten that our approach to climate change policy has helped put European industry at the forefront when it comes to environmental low-carbon technology. The EU has a considerable first-mover advantage as a result.
The Stern report made clear that combating climate change makes economic sense, in addition to the numerous societal benefits, because the costs involved are lower than the costs of inaction. Trade policy can support climate change objectives by minimising those costs and generating part of the finance required and by fostering regulatory frameworks that support investment and trade in low-carbon goods, services and technology.
(EL) Madam President, Commissioner Mandelson certainly seems to respect the time limit for questions. He hardly confines himself to formalistic replies.
Today, Commissioner, we adopted the new framework for placing plant protection products on the market. The entry into force of this framework will have consequences on the primary production of agricultural products and by extension on the European food industry. Can you confirm to us that imported products are subject to effective checks to see whether they comply with the strict specifications imposed on domestic production?
Member of the Commission. - We are indeed looking at all these aspects. But I would just reinforce the point I originally made: we want to secure the best, most far-reaching, most inclusive agreement for the post-2012 period that we possibly can.
That requires a great deal of persuasion of our trading partners, the emerging economies, who we need to persuade to buy into and sign up to the post-2012 agreement that we all agree is greatly needed and which needs to have the maximum geographical coverage.
The question we have to ask ourselves is with what tactics we can, or are most likely to, persuade emerging economies to sign up to the agreement that we want to promote.
In our view, it would not only be premature, but it would be counterproductive, to start using a stick or threats or create a scenario in which those who might be inclined to hold back would be somehow punished by some trade measure or other because they fell into the category of free riders.
If the time comes to reflect on such measures, then we would only approach that after considerable reflection and consultation, and, of course, any measure that we were even to contemplate would - and I have to stress this - need to be assessed for its WTO compatibility.
There is no question of the European Union promoting or adopting a measure that is not clearly and firmly WTO-compliant.
(DE) Commissioner, I would like to ask another question. My colleague Mr Papastamkos is absolutely right when he says that we must think about preventing European companies being disadvantaged if other countries do not participate in whatever follows the Kyoto system.
There are three possibilities: firstly, the European Union could be the only one to commit to continuing. That would, of course, put companies under financial strain and disadvantage us. The second potential scenario is that if other countries do not participate, we will not participate either, although we would then be unable to meet the climate goals we have set ourselves. The third possibility, if the others do not join this 'Kyoto plus' or post-Kyoto system, would be for us to pass appropriate sanctions. What exactly might these sanctions look like? Can you imagine specific sanctions?
Member of the Commission. - We are some way from having to contemplate what would happen if the negotiations we are approaching, which have not even yet started, might fail. We are a long way from considering the implications or consequences of certain nations declining to sign up to, and making, appropriate commitments. Therefore, to have a discussion tonight about sanctions is, as I say, not only premature but also quite possibly counter-productive.
It is the case that there are discussions going on within the Commission in the review of the Emissions Trading Scheme (ETS) and in the examination of the position, particularly, of energy-intensive industries under that scheme. The latter is fully taken into account in our common efforts to design an improved ETS, and the position of those industries will certainly be considered in the context of any international agreement that is negotiated and the implications for European industries, particularly energy-intensive ones, if we do not create the level playing field that we are seeking through negotiation.
Subject: Discussion on the future of the trade defence instruments
In the vote on the Global Europe report on 22 May 2007, the European Parliament made clear its intention to maintain the current trade defence instruments and reject any relaxation in their application.
How does the Commission intend to take this into account in its work on the future of the trade defence instruments? How is the contradiction between the statements by Commissioner Mandelson on the future of the trade defence instruments and the opinion of the European Parliament to be resolved?
There is evidence that a modified administrative practice has led to a more restricted application of anti-dumping measures in various procedures. 'Community interest', in particular, is increasingly being interpreted in favour of importers and consumers and to the detriment of Community industry. Can the Commission state what justification there is for such a modification in application?
Can the Commission provide any information on why no anti-dumping cases were accepted in the first half of 2007?
Subject: EU trade defence instruments
How does the Commission evaluate the results of the consultations on the Green Paper on the European Trade Policy? What will be the final proposal of the Commission considering the fact that the majority of stake holders seem not to support further liberalisation of this policy?
Member of the Commission. - The Commission appreciates the interest shown by Parliament in a review of the trade defence instruments (TDIs) and reiterates the importance it attaches to the views of Parliament in the context of the current review. It looks forward to the report by the Committee on International Trade, which it hopes will be completed soon.
On its side, the Commission is finalising its response to the consultation process. Indeed, the Commission held a preliminary discussion, an orientation debate, before its meeting today on this subject. Proposals to the Council could be made in the next weeks. The Commission intends to keep Parliament closely involved and informed on this.
The Commission has, of course, carefully examined all reactions to the Green Paper, of which there are many hundreds. The intention now is to inform Member States and Parliament of the main reactions and suggestions received, and these will also be published. They will be discussed by the Commission again before proposals are tabled to the Council, hopefully in the last half of November.
Most stakeholders consulted and submitting their views share the Commission's opinion that TDIs remain essential in a globalising world economy where multilaterally-agreed competition rules are lacking.
Also, the majority of stakeholders do not see the need for a major overhaul of the TDI system. Neither does the Commission. However, there is also a wish for the rules to be made clearer, as well as for increased transparency and for there to be more efficient application of the instruments.
The claim that the Commission has changed its approach towards the assessment of Community interest in some recent cases is simply not true. Each case has been examined on the basis of its own technical merits. Some cases have raised atypical issues, but they have been resolved in line with Community legislation and within the small discretion allowed by that legislation, after thorough discussion with Member States.
Lastly, it is correct that no new anti-dumping investigations were initiated in the first half of 2007. However, it should be pointed out that anti-dumping investigations are industry-driven and are not initiated by us. In other words, they are initiated on the basis of complaints from Community industry.
In the first six months of 2007, no complaints meeting the requirements of the law were lodged. It is not unusual that the number of initiations varies from one year to another, depending on factors such as the business cycle, over-capacity in third countries and diversion of trade as a result of trade defence measures in other world markets.
The number of initiations has also fluctuated in past years. In 2003, for example, the Commission initiated in total only eight new investigations, the first of which was initiated at the end of May in that year. Also, the first semester of 2007 followed a period of exceptionally high activity at the end of 2006.
Finally, I would draw your attention to the fact that in September 2007 two new anti-dumping investigations were initiated against imports from China: one for citric acid and another for monosodium glutamate.
(DE) Commissioner, thank you very much for your comments. Transparency plays an important role in this process. When are we going to receive the evaluation of the Green Paper survey? Either there is no evaluation yet, in which case you would have released your paper without an evaluation, or there is an evaluation - I assume that there is - in which case it is high time that it was presented to the public and to Parliament.
Secondly, I am interested to know whether you believe it is really tenable to determine essential matters without amending the basic regulation on the basis of new principles.
Thirdly, why is it that you want to treat 'market' and 'non-market' economies equally?
Fourthly, still talking about Community production, where do you see the percentage threshold for production outside the EU?
Member of the Commission. - The Commission has undertaken a preliminary assessment of the responses to the Green Paper, and that provided the basis for our orientation discussion on the subject today. That paves the way for an even more rigorous assessment, which will accompany the Commission's consideration and agreement on the proposals that it wishes to submit to Member States on the basis of the review.
I can assure the honourable Member that information about the responses is - already, I believe - posted on the website of DG TRADE, but we shall also publish what is, I hope, an easily accessible version or presentation of the responses we have had to the Green Paper in order to allow good time for reflection on those responses to take place ahead of the submission by the Commission of our proposals.
The honourable Member seems to have alighted already on certain aspects of the Commission's proposals which have not yet been submitted to or agreed to by the Commission, so I suggest, with respect, that he is slightly jumping ahead of himself in some of the assumptions that he appears to be making.
(LT) The question I would like to ask is, obviously, based on my meetings and discussions with the industrialists of the country I represent - Lithuania. In fact, I can reiterate what my colleague has said: there is a lot of concern about the liberalisation of the trade policy, and also a lot of criticism. My question is: if the position remains the same, what will be the Commission's reaction? What measures can the Commission be expected to take? Would you be inclined to listen to what business representatives have to say, or would you consider other arguments to be more important?
Member of the Commission. - I am not quite sure what the honourable Member means by the 'liberalisation of our trade policy'. By definition, trade can only take place when markets are opened and trade flows are, in effect, being liberalised. Trade does not take place behind closed borders or where economies are being converted into fortresses, so of course the Commission seeks to promote the liberalisation of trade.
The Global Europe trade policy review and strategy that was presented and agreed by the Commission and the Member States a year ago sets out very clearly the interests of the European Union, which are to maintain open markets at home, to promote and use multilateral and bilateral negotiations, to open markets abroad and to use effective trade defence measures to tackle unfair trade or unfair competition. Those are the three legs of our strategy; each is equally important.
The review of the third leg of that tripod is taking place after quite dramatic changes have taken place in the world economy, and indeed in the European economy, since the last review of our trade defence measures took place, which was over 10 years ago. We have a responsibility to make sure that our measures are operating as well as they could be and that they command consensus and support and solidarity amongst our Member States. When that weakens, the trade defence measures become less easy or possible to use. It is in an effort to rebuild and restore that consensus, support and solidarity amongst our Member States that we are undertaking this review.
Commissioner, in order to get to one further question, I am going to take the next two supplementary questions together and ask you to deal with them both together.
(EL) Madam President, in addition to the questions put by my colleague Mr Caspary, let me add my own question about when we will have access to the assessment of the questionnaire on the Green Paper. Commissioner, European anti-dumping and anti-subsidy measures represent less than 0.45% of the value of total imports into the EU. How, then, is the Commission's haste for unilateral revision of trade defence policy justified? In which direction is the Commission leaning? Is it towards politicising the procedure or preventing people from seeking redress against unfair practices?
(PT) Madam President, Commissioner, I would like to ask a question related to the answers you have been giving. Parliament does not acknowledge the need to review the trade defence instruments; the public consultation reached the same conclusion. The Commissioner has not explained to Parliament the point of his proposal and, especially, to what extent his proposals and convictions have changed on the basis of the opinion of the public hearing and the opinion of Parliament. This is the heart of the issue, because we do not understand the point of persisting with a review of instruments that everyone thinks are useful and are working well. This, then, is what we need to understand.
Member of the Commission. - I do not quite know what the change of direction is that the honourable Member is referring to; there is no change of direction and, as I have made clear, neither the stakeholders responding to the review nor the Commission takes the view that a fundamental overhaul or fundamental reform is needed. So, I am not quite sure what she means by a change of direction. If there was no need for a review, then I think that the Green Paper that we issued would have received far fewer than the 500 responses that came in. It would seem to indicate that a Green Paper that has over 500 responses indicates interest in a review which has taken place.
In answer to the first question, I can't submit an assessment to this Parliament until it has been undertaken. The Commission has not yet made its assessment; it has not yet decided on its response. It had a plenary discussion today and will make its views known when it submits its proposals to the Member States and, at the same time, they will be made known to Parliament, and that will be some time in the second half of November which is not very far away.
As for politicisation - politicisation of these issues is almost inevitable. When you have European industry now representing different views and competing interests and, frankly, making very different rival submissions as to whether they want trade defence measures adopted, that is bound to be reflected in the positions of our Member States. If the Member States chose instead simply to take at face value the objective and rigorous analysis of the Commission's services and to adopt the conclusions and the measures we propose; if they were prepared simply to do that, then the politicisation wouldn't arise. However, the Member States are subject to the same lobbying and different competing interests, amongst producers, retailers, distributors, importers and consumers, as we are. When people have different views, those views have to be debated very broadly in a political way, through a political process, and that is what happens.
Questions which have not been answered for lack of time will receive written answers (See Annex).
I am sorry for those who have waited.
That concludes Question Time.
(The sitting was suspended at 19.35 and resumed at 21.00)